DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	Due to the number of references submitted on 7/15/2021 (more than 200), by initialing each of the cited references on the accompanying 1449 forms, the Examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review is made of the cited references.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15 recite the limitations “a high-traffic link” and “user-selectable”, however there is no descriptions for these terms in the specification.
Claims 3, 10 and 17 recite the limitations “content trending in the organization”, however there is no descriptions for these terms in the specification.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teevan et al. (US 2011/0289068) hereinafter Teevan.

In claim 1, Teevan discloses “A system for finding sites and tools with a search, the system comprising: 
5a database system implemented using a server system, the database system configurable to cause: 
evaluating one or more sites associated with an organization to identify a high-traffic link (FIG. 2 [0016] a Qx in the second column 202 indicates that the individual submitted a query to the search engine. A Cxy in the second column 202 indicates that the individual clicked on a particular information link included in the search results displayed to the individual [0017] The Centers for Disease Control and Prevention (CDC) swine flu website (www.cdc.gov/H1N1Flu) visited on Monday (click C13) via an individual's first query (Q1) is re-visited again later that same day (click C32) and also on subsequent days (clicks C41, C61 and C71)); 
displaying a search box in a user interface ([0012] For PNQs, one or more individuals submit a query to a search engine where the query specifies a particular site or IO that the individuals are interested in (i.e., want to locate) and thus intend to navigate to (i.e., intend to visit/view). The individuals typically employ a browser application to submit the query, where the query includes one or more query keywords (i.e., query terms) that the individuals associate with the particular site or IO, and these keywords are typically either entered by the individuals into a search box of the browser application, or displayed on a web page via the browser application); 
10obtaining an indication of user input in the search box ([0012] For PNQs, one or more individuals submit a query to a search engine where the query specifies a particular site or IO that the individuals are interested in (i.e., want to locate) and thus intend to navigate to (i.e., intend to visit/view). The individuals typically employ a browser application to submit the query, where the query includes one or more query keywords (i.e., query terms) that the individuals associate with the particular site or IO, and these keywords are typically either entered by the individuals into a search box of the browser application, or displayed on a web page via the browser application); 
generating, responsive to the indication of user input, one or more suggested results based on previous activity of a user, the one or more suggested results comprising one or more of: a file worked on by the user, a command used by the user, or a person collaborated with by the user ([0048] the individual submitted an associated previous query; the individual then clicked on an information link provided in the search results that is associated with the New York Times homepage; after viewing this homepage the individual then clicked on one or more of additional information links ending with a click on the "Today's Paper" information link; if the individual re-submits the previous query at a future time the site or IO associated with the "Today's Paper" information link can be predicted to be the site or IO associated with this query); 
displaying the one or more suggested results in the user interface ([0053] particular information displayed to an individual via a GUI can be emphasized in various ways such as highlighting or underlining the information, displaying the information in a different color from the rest of the information being displayed, placing the information at the top of a sector in which all the information being displayed, placing the information first in a list of all the information, displaying additional information about an item that would typically be displayed (including information about how the item has changed or information about the individual's interaction history with the item)); 
15creating a shortcut for a user-selected one of the one or more suggested results ([0054] personalize results of the search is for the aforementioned browser application to convert these most frequently re-visited sites or IOs into either bookmarks, or shortcuts, or other easily and generally available links); 
associating the shortcut with the high-traffic link using one or more data objects stored in a database ([0054] personalize results of the search is for the aforementioned browser application to convert these most frequently re-visited sites or IOs into either bookmarks, or shortcuts, or other easily and generally available links)”.
Teevan does not appear to explicitly disclose “providing the shortcut for display in the user interface, the shortcut being user-selectable to cause display of data associated with the high-traffic link”.
However, Teevan discloses displaying search results to an individual via a GUI ([0053]) and personalizing search results for the browser application to convert these most frequently re-visited sites or information objects into shortcuts ([0054]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Teevan’s teaching to include the common practice that displaying a shortcut in the user interface for user(s) to select and easily access data associated with the high-traffic link.		

In claim 2, Teevan teaches
The system of claim 1, wherein the evaluating is performed during an evaluation period (FIG. 2, [0017] The Centers for Disease Control and Prevention (CDC) swine flu website (www.cdc.gov/H1N1Flu) visited on Monday (click C13) via an individual's first query (Q1) is re-visited again later that same day (click C32) and also on subsequent days (clicks C41, C61 and C71))).  

In claim 3, Teevan teaches
The system of claim 1, the generated one or more suggested results being further based on content trending in the organization ([0017] The Centers for Disease Control and Prevention (CDC) swine flu website (www.cdc.gov/H1N1Flu)).  

In claim 4, Teevan teaches
The system of claim 1, the database system further configurable to cause: updating the displayed one or more suggested results responsive to further user input in the search box ([0047] the individual submitted an associated previous query having the term "jaime"; the individual subsequently clicked on nothing in the search results, but rather submitted a different query having the term "jaime teevan"; the individual subsequently clicked on the information link "http://teevan.org" provided in the search results; the next time the individual submits a query having the term "jaime", the site or IO associated with "http://teevan.org" can be predicted to be the site or IO associated with this query).

In claim 5, Teevan teaches
The system of claim 1, wherein the shortcut comprises a uniform resource locator (URL) ([0012] World Wide Web, the search engine provides the individuals with search results that include a list of one or more information links (such as Uniform Resource Locators (URLs) and the like), where each information link is generally associated with a particular site or IO [0054] personalize results of the search is for the aforementioned browser application to convert these most frequently re-visited sites or IOs into either bookmarks, or shortcuts, or other easily and generally available links).  

In claim 6, Teevan teaches
The system of claim 1, wherein the shortcut comprises a bookmark ([0054] personalize results of the search is for the aforementioned browser application to convert these most frequently re-visited sites or IOs into either bookmarks, or shortcuts, or other easily and generally available links). 
 
In claim 7, Teevan teaches
The system of claim 1, wherein the previous activity of the user comprises one or more of: a selection of a link, a completion of a field, a request to perform a search, a keystroke, a sequence 5of keystrokes, a change in a scroll position of the user interface, a finger gesture, a sequence of finger gestures, a mouse gesture, a sequence of mouse gestures, or a change in a zoom level of the user interface ([0025] the particular individual that submitted each query, the information links that each individual clicked on in the search results that were displayed to them).

Claims 8-14 are essentially same as claims 1-7 except that they recite claimed invention as a computer program product and are rejected for the same reasons as applied hereinabove.

Claims 15-20 are essentially same as claims 1-6 except that they recite claimed invention as a method and are rejected for the same reasons as applied hereinabove.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157